
	

114 HRES 393 IH: Expressing support for policies to protect and expand Social Security and secure its long-term future in a fair and responsible manner.
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 393
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Ms. Schakowsky (for herself, Ms. Matsui, Mr. Murphy of Florida, Mr. Brendan F. Boyle of Pennsylvania, Mr. Castro of Texas, Ms. Judy Chu of California, Mr. Cicilline, Mr. Conyers, Mr. Danny K. Davis of Illinois, Mr. DeFazio, Ms. DeLauro, Mr. DeSaulnier, Mr. Deutch, Mrs. Dingell, Ms. Edwards, Mr. Ellison, Ms. Esty, Mr. Farr, Ms. Frankel of Florida, Ms. Fudge, Mr. Grayson, Mr. Grijalva, Mr. Gutiérrez, Ms. Hahn, Mr. Hastings, Mr. Higgins, Mr. Honda, Ms. Jackson Lee, Ms. Kaptur, Mr. Larson of Connecticut, Mrs. Lawrence, Mr. Lewis, Mr. Lipinski, Mrs. Lowey, Ms. Michelle Lujan Grisham of New Mexico, Mrs. Carolyn B. Maloney of New York, Mr. McDermott, Mr. McGovern, Mr. Meeks, Ms. Moore, Mrs. Napolitano, Mr. Nolan, Ms. Norton, Mr. Pallone, Mr. Peters, Mr. Pocan, Mr. Quigley, Mr. Rush, Ms. Linda T. Sánchez of California, Mr. Sarbanes, Ms. Slaughter, Mr. Takai, Mr. Takano, Mr. Thompson of California, Mr. Tonko, Mr. Van Hollen, Mr. Vargas, Ms. Maxine Waters of California, Mrs. Watson Coleman, Ms. Wilson of Florida, and Mr. Garamendi) submitted the following resolution; which was referred to the Committee on Ways and Means
		
		RESOLUTION
		Expressing support for policies to protect and expand Social Security and secure its long-term
			 future in a fair and responsible manner.
	
	
 Whereas the Nation is facing a retirement income crisis with millions of hard-working Americans fearing they can never retire with dignity and economic independence after a lifetime of work;
 Whereas expanding Social Security, which provides guaranteed, lifetime, and inflation-adjusted benefits and is our country’s most universal, fair, efficient, and secure source of retirement income, is an essential solution to that retirement income crisis;
 Whereas Social Security is the heart of economic security for American workers, allowing them to earn comprehensive birth-to-death protection against the loss of wages due to death, retirement, or disability, in one simple package;
 Whereas for most families, Social Security is the only family protection against the loss of income due to the disability or death of a worker and is the single largest source of retirement income;
 Whereas Social Security’s earned benefits are modest, averaging around $14,600 a year for all beneficiaries and replacing only 40 percent of an average worker’s wages—a percentage that is falling and which is lower than the comparable benefits provided by most other industrialized nations;
 Whereas 2 out of 3 beneficiaries receiving Social Security in retirement and 7 out of 10 households receiving Social Security as a result of disability rely on those earned benefits for half or more of their income, and 1 out of 3 senior households rely on it for virtually all of their income;
 Whereas more than 1 in 10 of America’s children receive Social Security benefits in their own right or through a household member and Social Security lifts 1 million children out of poverty;
 Whereas Social Security provides benefits to more than 9 million veterans, about 4 in 10 of all veterans;
 Whereas Social Security is vitally important to women, who, on average, live longer than men, suffer a significant and persistent wage gap throughout their working years, and are less likely to have employer-sponsored pensions or other retirement benefits, and Social Security prevents two-thirds of all older women who live alone from falling into poverty;
 Whereas Social Security is vitally important to African-Americans, Latinos, and other people of color who disproportionately experience disability and premature death and, on average, have lower wages, are less likely to have employer-sponsored pensions or retirement benefits, and disproportionately work in physically demanding jobs—without Social Security, poverty rates among African-American and Latino seniors would nearly triple;
 Whereas Social Security’s benefits total more than $72 billion each month and its 59 million beneficiaries tend to spend those benefits immediately and locally, thereby supporting the economies of rural, suburban, and urban areas alike;
 Whereas Social Security protects all generations and strengthens families, providing earned benefits—life insurance, disability insurance, and retirement income—to 1 in 4 households;
 Whereas Social Security is an earned benefit that Americans work hard all their lives to secure for themselves and their families;
 Whereas Social Security has always been a secure and reliable source of basic economic security, never a day late or a dollar short;
 Whereas although many Americans have seen their wages stagnate or decline in recent years, the United States is the wealthiest nation in the world at the wealthiest moment in its history and can easily afford to expand Social Security benefits if the wealthiest among us are required to pay their fair share;
 Whereas expanding Social Security’s protections and providing Americans with greater economic security while securing Social Security’s long-term future is completely achievable and can be done fairly and equitably; and
 Whereas the majority of Americans of all ages and in all parts of the country believe Social Security is more important than ever and support increasing its modest benefits: Now, therefore, be it
	
 That the House of Representatives supports policies to protect and expand Social Security and secure its long-term future in a fair and responsible manner.
		
